Citation Nr: 1641666	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, A.K.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Air Force from November 1990 to July 1997, September 12, 2001 to September 17, 2001, May 2002 to September 2002, and September 2006 to February 2007.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of a rating decision issued by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) in March 2013.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional psychiatric treatment records from the Albany VAMC and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is necessary to obtain a current VA examination and opinion regarding the current severity of the Veteran's service-connected PTSD.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran most recently underwent a VA examination for his PTSD in February 2013.  Since that examination, the Veteran has received ongoing treatment for his psychiatric condition at the Albany VAMC through 2016.  In addition, the Veteran testified at a Board hearing in October 2015 that his disability is worse than what was represented at the February 2013 VA examination, noting that he has difficulty talking openly about his service experiences.  See October 2015 Board Hearing Transcript, pp. 26-27.  Furthermore, the Veteran and his wife testified specifically to some of the symptoms he currently experiences, which appear to be more severe than what was noted at the 2013 VA examination.  Thus, a current adequate examination is warranted to determine the current severity of his disability to include consideration of the Veteran's VA treatment, the February 2013 examination and the Veteran's recent contentions regarding his symptomatology.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any treatment or counseling at a Vet Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After all additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  In addition, the examiner must provide an opinion regarding, based on the Veteran's statements and a review of the claims file specifically the Veteran's treatment records and February 2013 VA examination, the severity of the Veteran's PTSD as indicated by his symptoms since his date of claim in 2011.  The examiner must provide a detailed explanation for the opinion rendered and provide specific examples if warranted.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause will include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




